Citation Nr: 0214886	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  94-48 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
July 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1994 decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO) which, in pertinent part, denied service connection for 
a low back disability.

In September 2001, the Board remanded this matter for further 
evidentiary development.  On thorough review of the file, the 
Board concludes that the requested development has been 
completed satisfactorily.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's low back disability is not shown to be related 
to his active service.


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by active military service.  38 U.S.C. §§  1101, 
1110, 1112, 1131, 1137, 1153, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

Factual Background 

A review of the veteran's service medical records shows that 
in June 1992, he sought treatment for low back pain, stating 
that he had such pain since being jerked by a horse.  The 
assessment was muscle spasm.  Later that week, he again 
sought treatment, stating that he had low back pain for the 
past week since being kicked in the back by a horse.  On 
examination, he had full range of lumbosacral spine motion, 
and the neurological examination was intact.  There was 
positive muscle spasm and pain on palpation.  The diagnosis 
was lumbosacral contusion.  

At his May 1993 service separation medical examination, the 
spine was normal on clinical evaluation.  On report of 
medical history, however, he reported a history of recurrent 
back pain since being kicked by a horse.

On VA medical examination in December 1993, the veteran's low 
back was entirely normal and X-ray examination showed a 
normal lumbar spine.  The impression was low back pain 
secondary to injury.  

By January 1994 decision, the RO denied service connection 
for a low back disability.  

On September 1997 VA medical examination, the diagnosis was 
mechanical low back pain and the examiner concluded that the 
veteran's current back pain was not related to the in-service 
incident in which he was kicked by a horse.

In June 1999, the RO again denied service connection for a 
low back disability.  

In September 2001, the Board remanded this matter for further 
evidentiary development.  Specifically, the Board asked that 
an additional VA medical examination be scheduled in order to 
obtain an opinion regarding the nature and etiology of the 
veteran's low back disability.

On February 2002 VA medical examination, the veteran 
indicated that while stationed in Ft. Hood, he worked as a 
shower for the horses.  He stated that he was kicked in the 
back by a mule during service and that he suffered low back 
pain since that time.  The veteran denied any previous low 
back surgery as well as radiating pain.  On objective 
examination, the examiner noted that the veteran walked with 
a slight limp and that his feet showed pes planus as well as 
other deformities, bilaterally.  Low back sensation was 
grossly intact.  The examiner diagnosed mechanical low back 
pain with no particular radicular component.  An X-ray study 
of the low back revealed bilateral sacroiliitis which was 
possibly related to the early phase of a spondyloarthropathy.

On March 2002 addendum to the foregoing examination report, 
the examiner opined that there was no evidence of a nexus 
between the veteran's current complaints of low back pain and 
the reported 1992 horse-related injury that took place in 
service.

Law and Regulations 

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Analysis

For service connection to be granted, the evidence must 
indicate a nexus between a current disability and service.  
38 C.F.R. § 3.303; Gilpin, supra.  The veteran received a 
diagnosis of mechanical low back pain with no particular 
radicular component.  X-ray study of the low back revealed 
bilateral sacroiliitis which was possibly related to the 
early phase of a spondyloarthropathy.  Thus, the veteran 
suffers from current disability, the first requisite for a 
grant of service connection.   

However, in addition to the foregoing, the evidence must 
indicate a link to service.  The medical evidence of record 
reflects unequivocally that there is no nexus between his 
current disability and any acute back injury in service.  As 
such, service connection for a low back disability must be 
denied.  38 C.F.R. § 3.303.

When the evidence is in relative equipoise, the veteran 
prevails.  38 U.S.C. § 5107; Gilbert, supra.  In this case, 
however, the evidence for and against his claim is not in 
relative equipoise; rather, the preponderance of the evidence 
plainly reflects that his low back disability is unrelated to 
service.  See Alemany, supra.   


ORDER

Service connection for a low back disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

